 

Exhibit 10.1

 

October 17, 2019

Galileo Acquisition Corp.

1049 Park Ave. 14A,

New York, NY 10028

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor

New York, NY 10017

 

  Re: Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Galileo
Acquisition Corp., a Cayman Islands exempted company (the “Company”), and
EarlyBirdCapital, Inc., as representative (the “Representative”) of the several
Underwriters named in Schedule I thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each comprised of one ordinary share of the Company, par value $0.0001
per share (the “Ordinary Shares”), and one redeemable warrant (the “Warrants”),
each redeemable Warrant entitling the holder thereof to purchase one Ordinary
Share at a price of $11.50 per share. Certain capitalized terms used herein are
defined in paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all Ordinary Shares beneficially owned by
it whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2. (a) In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Charter, the undersigned shall take all
reasonable steps to (i) cause the Trust Fund to be liquidated and distributed to
the holders of IPO Shares and (ii) cause the Company to liquidate as soon as
reasonably practicable.

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind (“Claim”) in or to any distribution of the Trust Fund and any remaining
net assets of the Company as a result of such liquidation with respect to its
Insider Shares and hereby waives any Claim the undersigned may have in the
future as a result of, or arising out of, any contracts or agreements with the
Company and will not seek recourse against the Trust Fund for any reason
whatsoever. The undersigned acknowledges and agrees that there will be no
distribution from the Trust Fund with respect to any Private Warrants, all
rights of which will terminate on the Company’s liquidation.

 



1

 

 

(c) In the event of the liquidation of the Trust Fund, Galileo Founders
Holdings, L.P. (the “Sponsor”) agrees to indemnify and hold harmless the Company
against any and all loss, liability, claims, damage and expense whatsoever
(including, but not limited to, any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
whether pending or threatened, or any claim whatsoever) which the Company may
become subject as a result of any claim by any target business or vendor or
other person who is owed money by the Company for services rendered or products
sold or contracted for, but only to the extent necessary to ensure that such
loss, liability, claim, damage or expense does not reduce the amount of funds in
the Trust Fund provided, however, that such indemnification of the Company by
the Sponsor shall apply only to the extent necessary to ensure that such claims
by any target business or vendor or other person who is owed money by the
Company for services rendered or products sold or contracted for do not reduce
the amount of funds in the Trust Fund to below (i) $10.00 per share of the
Ordinary Shares sold in the IPO or (ii) such lesser amount per share of the
Ordinary Shares sold in the IPO held in the Trust Fund due to reductions in the
value of the trust assets as of the date of the liquidation of the Trust Fund,
except as to any claims by a third party listed above (including a target
business) who executed a waiver of any and all rights to seek access to the
Trust Fund and except as to any claims under the Company’s indemnity of the
Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended. In the event that any such executed waiver
is deemed to be unenforceable against such third party, the Sponsor shall not be
responsible to the extent of any liability for such third party claims.

 

3. The undersigned will escrow all of its Insider Shares pursuant to the terms
of a Share Escrow Agreement which the Company will enter into with the
undersigned and an escrow agent acceptable to the Company.

 

4. The undersigned agrees that until the Company consummates a Business
Combination, the undersigned’s Private Warrants, if any, will be subject to the
transfer restrictions described in the Subscription Agreement relating to the
undersigned’s Private Warrants.

 

5. In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or entity, any suitable
opportunity to acquire a target business, until the earlier of the consummation
by the Company of a Business Combination or the liquidation of the Company,
subject to any pre-existing fiduciary and contractual obligations the
undersigned might have.

 

6. The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
or their affiliates, such transaction must be approved by a majority of the
Company’s disinterested independent directors and the Company must obtain an
opinion from an independent investment banking firm or another independent
entity that commonly renders valuation opinions that such Business Combination
is fair to the Company’s unaffiliated shareholders from a financial point of
view.

 

7. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive and no such person will
accept any compensation or other cash payment prior to, or for services rendered
in connection with, the consummation of the Business Combination; provided that
the Company shall be allowed to

 



2

 

 

make the payments set forth in the Registration Statement under the caption
“Prospectus Summary – The Offering – Limited Payments to Insiders.”

 

8. Neither the undersigned, any member of the family of the undersigned, nor any
affiliate of the undersigned will be entitled to receive or accept a finder’s
fee or any other compensation in the event the undersigned, any member of the
family of the undersigned or any affiliate of the undersigned originates a
Business Combination.

 

9. The undersigned’s biographical information previously furnished to the
Company and the Representative is true and accurate in all material respects,
does not omit any material information with respect to the undersigned’s
biography and contains all of the information required to be disclosed pursuant
to Item 401 of Regulation S-K, promulgated under the Securities Act of 1933. The
undersigned’s FINRA Questionnaire previously furnished to the Company and the
Representative is true and accurate in all material respects. The undersigned
represents and warrants that:

 

          (a) it has never had a petition under the federal bankruptcy laws or
any state insolvency law been filed by or against (i) it or any partnership in
which it was a general partner at or within two years before the time of filing;
or (ii) any corporation or business association of which it was an executive
officer at or within two years before the time of such filing;           (b) it
has never had a receiver, fiscal agent or similar officer been appointed by a
court for its business or property, or any such partnership;           (c) it
has never been convicted of fraud in a civil or criminal proceeding;          
(d) it has never been convicted in a criminal proceeding or named the subject of
a pending criminal proceeding (excluding traffic violations and minor offenses);
          (e) it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting it from
(i) acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the Commodity Futures Trading Commission
(“CFTC”) or an associated person of any of the foregoing, or as an investment
adviser, underwriter, broker or dealer in securities, or as an affiliated
person, director or employee of any investment company, bank, savings and loan
association or insurance company, or from engaging in or continuing any conduct
or practice in connection with any such activity; or (ii) engaging in any type
of business practice; or (iii) engaging in any activity in connection with the
purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

    (f) it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise

 



3

 

 

    limiting for more than 60 days its right to engage in any activity described
in 9(e)(i) above, or to be associated with persons engaged in any such activity;

 

    (g) it has never been found by a court of competent jurisdiction in a civil
action or by the SEC to have violated any federal or state securities law, where
the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

    (h) It has never been found by a court of competent jurisdiction in a civil
action or by the CFTC to have violated any federal commodities law, where the
judgment in such civil action or finding by the CFTC has not been subsequently
reversed, suspended or vacated;

 

    (i) it has never been the subject of, or a party to, any Federal or State
judicial or administrative order, judgment, decree or finding, not subsequently
reversed, suspended or vacated, relating to an alleged violation of (i) any
Federal or State securities or commodities law or regulation, (ii) any law or
regulation respecting financial institutions or insurance companies including,
but not limited to, a temporary or permanent injunction, order of disgorgement
or restitution, civil money penalty or temporary or permanent cease-and desist
order, or removal or prohibition order or (iii) any law or regulation
prohibiting mail or wire fraud or fraud in connection with any business entity;

 

    (j) it has never been the subject of, or party to, any sanction or order,
not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

    (k) it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 

    (l) it was never subject to a final order of a state securities commission
(or an agency of officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the

 



4

 

 

    CFTC; or the National Credit Union Administration that is based on a
violation of any law or regulation that prohibits fraudulent, manipulative, or
deceptive conduct;

 

    (m) it has never been subject to any order, judgment or decree of any court
of competent jurisdiction, that, at the time of such sale, restrained or
enjoined it from engaging or continuing to engage in any conduct or practice:
(i) in connection with the purchase or sale of any security; (ii) involving the
making of any false filing with the SEC; or (iii) arising out of the conduct of
the business of an underwriter, broker, dealer, municipal securities dealer,
investment adviser or paid solicitor of purchasers of securities;

 

    (n) it has never been subject to any order of the SEC that orders it to
cease and desist from committing or causing a future violation of: (i) any
scienter-based anti-fraud provision of the federal securities laws, including,
but not limited to, Section 17(a)(1) of the Securities Act, Section 10(b) of the
Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the Advisers Act
or any other rule or regulation thereunder; or (ii) Section 5 of the Securities
Act;

 

    (o) it has never been named as an underwriter in any registration statement
or Regulation A offering statement filed with the SEC that was the subject of a
refusal order, stop order, or order suspending the Regulation A exemption, or
is, currently, the subject of an investigation or proceeding to determine
whether a stop order or suspension order should be issued;

 

    (p) it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

    (q) it is not subject to a final order of a state securities commission (or
an agency of officer of a state performing like functions); a state authority
that supervises or examines banks, savings associations, or credit unions; a
state insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the CFTC; or the National
Credit Union Administration that bars the undersigned from: (i) association with
an entity regulated by such commission, authority, agency or officer; (ii)
engaging in the business of securities, insurance or banking; or (iii) engaging
in savings association or credit union activities;

 



5

 

 

    (r) it is not subject to an order of the SEC entered pursuant to section
15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or
section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers
Act”) that: (i) suspends or revokes the undersigned’s registration as a broker,
dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

    (s) it has never been suspended or expelled from membership in, or suspended
or barred from association with a member of, a securities self-regulatory
organization (e.g., a registered national securities exchange or a registered
national or affiliated securities association) for any act or omission to act
constituting conduct inconsistent with just and equitable principles of trade.

 

10. The undersigned has full right and power, without violating any agreement by
which it is bound, to enter into this letter agreement.

 

11. The undersigned hereby waives its right to exercise conversion rights with
respect to any Ordinary Shares owned or to be owned by the undersigned, directly
or indirectly, whether purchased by the undersigned prior to the IPO, in the IPO
or in the aftermarket, and agrees that it will not seek conversion with respect
to or otherwise sell, such shares in connection with any vote to approve a
Business Combination with respect thereto (or any tender offer related thereto)
or a vote to amend the provisions of the Charter.

 

12. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Charter with respect to the Company’s pre-Business Combination
activities prior to the consummation of a Business Combination unless the
Company offers holders the right to receive their pro rata portion of the funds
then held in the Trust Fund.

 

13. In connection with Section 5-1401 of the General Obligations Law of the
State of New York, this letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law that would result in the application of the substantive law
of another jurisdiction. The parties hereto agree that any action, proceeding or
claim arising out of or relating in any way to this letter agreement shall be
resolved through final and binding arbitration in accordance with the
International Arbitration Rules of the American Arbitration Association (“AAA”).
The arbitration shall be brought before the AAA International Center for Dispute
Resolution’s offices in New York City, New York, will be conducted in English
and will be decided by a panel of three arbitrators selected from the AAA
Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators. Each of
the undersigned irrevocably appoints Ellenoff Grossman & Schole LLP as agent for
the service of process in the State of New York to receive, for the undersigned
and on his behalf, service of process in any proceeding relating to this letter
agreement.

 



6

 

 

14. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Charter” shall mean the Company’s Amended and Restated Memorandum and Articles
of Association, as the same may be amended and/or restated from time to time;
(iii) “Insiders” shall mean all officers, directors and shareholders of the
Company immediately prior to the IPO; (iv) “Insider Shares” shall mean all of
the Ordinary Shares of the Company acquired by an Insider prior to the IPO and
any Ordinary Shares underlying the Private Warrants; (v) “IPO Shares” shall mean
the Ordinary Shares issued in the Company’s IPO; (vi) [intentionally omitted]
(vii) “Private Warrants” shall mean (x) the warrants purchased in the private
placement taking place simultaneously with the consummation of the Company’s IPO
and (y) the additional warrants that may be purchased in connection with the
exercise of the over-allotment option by the underwriters in the IPO as
described in the Registration Statement; (viii) “Registration Statement” means
the registration statements on Form S-1 filed by the Company with respect to the
IPO; and (ix) “Trust Fund” shall mean the trust fund into which a portion of the
net proceeds of the Company’s IPO will be deposited.

 

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this letter agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

If to the Representative:

 

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor

New York, NY 10017

Attn: Steven Levine

Facsimile: (212) 661-4936

 

If to the Company:

 

Galileo Acquisition Corp.

1049 Park Ave. 14A,

New York, NY 10028

Attention: Luca Giacometti, Chief Executive Officer

 

with a copy (which copy shall not constitute notice) to:

 

Ellenoff Grossman& Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, NY 10105

Attn: Stuart Neuhauser, Esq.

Facsimile: (212) 370-7889

 

16. No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported

 



7

 

 

assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee. This letter agreement shall be binding on the parties hereto and any
successors and assigns thereof.

 

17. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO.

 



8

 

 

  Galileo Founders Holdings, L.P.,     By: Galileo Founders GP Corp, its General
Partner               /s/ Luca Giacometti       Name:   Luca Giacometti      
Title: Authorized Signatory  

 

/s/ Luca Giacometti   Luca Giacometti       /s/ Alberto Recchi   Alberto Recchi
      /s/ Patrick S. Jones   Patrick S. Jones       /s/ Alberto Pontonio  
Alberto Pontonio       /s/ Robert Cohen   Robert Cohen  

 



9

 